DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JULIAN BROOK DESANTIS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2328

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glen Kelley, Judge; L.T. Case No. 502014CF008876A.

  Gregory Salnick of Law Offices of Salnick & Fuchs, P.A., West Palm
Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Melynda Melear,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.